DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed August 9, 2021 is acknowledged.  Claims 14-40 are pending in the application.  Claims 1-13 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 28, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 19 recites “the thawing step last at least 2 hours”.  Since the originally filed application indicates the thawing step lasted for 1-72 hours (see claim 4 of the originally filed claim set dated December 27, 2017), there is no support for this limitation in claim 19 as the range of at least 2 hours includes values outside of 72 hours. With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range.  See MPEP 2163.05.
Claim 28 recites “the thawing step last at least 2 hours”.  This claim has the same issues as claim 19 as discussed above at paragraph 5 of the Office Action.
Claim 37 recites “the thawing step last at least 2 hours”.  This claim has the same issues as claim 19 as discussed above at paragraph 5 of the Office Action.
Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Independent claims 14, 23, and 32 recite the characteristic “the dough has doubled in size” (step d).  Where applicant claims a composition in terms of a function, In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103 rejection is appropriate for these types of claims as well as for composition claims.
Claim 14, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hashimoto et al. JP 2001-231436 (hereinafter “Hashimoto”) (refer to the corresponding machine translation).
With respect to claim 14, Hashimoto teaches forming a dough by mixing dough ingredients (generally flour, yeast, and water) (step a), dividing the dough into appropriate weights according to the target bread and molding the dough (step b), freezing the formed dough (step c), thawing and proofing the dough (step d), then freezing (step e), and baking the dough (step f).  Hashimoto is silent with respect to proofing during the mixing step (step a) (paragraphs [0003] and [0007]-[0015]). 
However, Hashimoto fails to explicitly disclose the characteristic of the dough volume has doubled in size during thawing.
Absent any clear and convincing evidence to the contrary, the dough volume doubling in size during thawing would naturally occur from said method since Hashimoto positively recites all of the claimed process steps, Hashimoto discloses fermenting (proofing) to increase the volume of the dough (paragraph [0002]), and the dough volume doubling in size during thawing an intended result of the claimed process. 
Additionally, since fermenting (proofing) the dough until the volume doubles in size would involve only a mere change is a size of the dough, scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, and Hashimoto discloses providing consumers with a good quality product exceeding the quality of the frozen dough after the proofing (paragraph [0001], [0005], and [0006]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to proof (ferment) the dough to increase the volume of the dough to double of its size in the method of Hashimoto with the expectation of successfully preparing a good quality product.  Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 18, Hashimoto teaches thawing and proofing may be performed in the same apparatus and proofing generally at conditions of 28⁰C to 32⁰C (82.4⁰F to 90⁰F) (paragraphs [0012] and [0013])
With respect to claim 21, Hashimoto teaches the yeast may be frozen yeast (paragraphs [0003], [0009], [0016], and [0017]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. JP 2001-231436 (hereinafter “Hashimoto”) (refer to the corresponding machine translation) as applied to claim 14 above.
Regarding claims 15-17, Hashimoto teaches thawing the frozen dough at about 0⁰C/32⁰F to room temperature (25⁰C/77⁰F), which overlaps the presently claimed ranges (paragraphs [0011], [0014], [0018], and [0019]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie
With respect to claim 19, Hashimoto does not expressly disclose the thawing step last at least 2 hours.  As the thawing duration is a variable that can be modified by adjusting the temperature during this step and Hashimoto discloses thawing the frozen dough at about 0⁰C/32⁰F to room temperature (for example 10 to 20 minutes at room temperature of 25⁰C/77⁰F) and proofing generally at conditions of 28⁰C to 32⁰C (82.4⁰F to 90⁰F) for 50 minutes (paragraphs [0011], [0013], [0014], [0018], and [0019]), the duration of the thawing step would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed time of at least 2 hours cannot be considered critical.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the duration of thawing in the method of Hashimoto through routine experimentation with the expectation of successfully thawing the dough product. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. JP 2001-231436 (hereinafter “Hashimoto”) (refer to the corresponding machine translation) as applied to claim 14 above, and in further view of Zhao et al., “Effect of Freeze-Thaw Cycles on the Molecular Weight and Size Distribution of Gluten” (hereinafter “Zhao’).
With respect to claim 20, Hashimoto does not expressly disclose the thawing and refreezing steps are repeated at least once.
Zhao teaches freeze-thaw cycling of food (P415, Conclusion).  Hydrated gluten was subjected to freeze-thaw treatment.  The frozen hydrated gluten was thawed and re-frozen.  The freeze-thaw cycle was repeated at least one time (P410, Wheat Gluten Extraction and Freezing).
Based upon the fact that Zhao and Hashimoto similarly teach subjecting food to thawing and refreezing, Zhao teaches freeze-thaw storage had small effects on the quality of the dough (P412-P413, Effect of Storage Time on SH) and using freeze-thaw cycling of food in food processing and storage (Abstract; and P415, Conclusion), and Hashimoto discloses the frozen dough can be further manufactured and production can be adjusted, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to repeat the thawing and refreezing steps at least once in the method of Hashimoto because it would amount to nothing more than a use of a known step for its intended use in a known environment to accomplish entirely expected results.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claims 22-28, 30-37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. JP 2001-231436 (hereinafter “Hashimoto”) (refer to the corresponding machine translation) as applied to claim 14 above, and in further view of Gaddis et al. US 20040219263 (hereinafter “Gaddis”).
With respect to claims 23 and 32, Hashimoto teaches forming a dough by mixing dough ingredients (generally flour, yeast, and water) (step a), dividing the dough into appropriate weights according to the target bread and molding the dough (step b), freezing the formed dough (step c), thawing and proofing the dough (step d), then freezing (step e), and baking the dough (step f).  Hashimoto is silent with respect to proofing during the mixing step (step a) (paragraphs [0003] and [0007]-[0015]). 
However, Hashimoto fails to explicitly disclose the characteristic of the dough volume has doubled in size during thawing.
Absent any clear and convincing evidence to the contrary, the dough volume doubling in size during thawing would naturally occur from said method since Hashimoto positively recites all of the claimed process steps, Hashimoto discloses fermenting (proofing) to increase the volume of the dough (paragraph [0002]), and the dough volume doubling in size during thawing an intended result of the claimed process. Additionally, since fermenting (proofing) the dough until the volume doubles in size would involve only a mere change is a size of the dough, scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, and Hashimoto discloses providing consumers with a good quality product exceeding the quality of the frozen dough after the proofing (paragraph [0001], [0005], and [0006]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to proof (ferment) the dough to increase the volume of the dough to double of its size in the method of Hashimoto with the expectation of successfully preparing a good quality product.  Mere scaling up or down of a prior art process capable of being scaled up or down would not establish 
Hashimoto also does not expressly disclose steaming or microwaving the dough to prepare steamed and microwaved products.
Gaddis discloses dough products that can be frozen, and its size and shape are adapted to be baked, microwaved, and/or steamed (Abstract; and paragraphs [0001], [0005], [0009], [0013], [0017], [0022], and [0025]).
Based upon the fact that Hashimoto (paragraphs [0007] and [0008]) and Gaddis similarly teach baking dough products, Hashimoto discloses the frozen dough can be further manufactured and production can be adjusted (paragraphs [0005] and [0007]), and Gaddis recognizes the equivalency of baking and steaming and microwaving in the field of cooking dough and these cooking methods are interchangeable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Gaddis, to interchange baking, steaming, and microwaving in the method of Hashimoto as it is merely the selection of functionally equivalent dough cooking methods recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claims 24-26 and 33-35, Hashimoto teaches thawing the frozen dough at about 0⁰C/32⁰F to room temperature (25⁰C/77⁰F), which overlaps the presently claimed ranges (paragraphs [0011], [0014], [0018], and [0019]).  As set forth in MPEP prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With respect to claims 27 and 36, Hashimoto teaches thawing and proofing may be performed in the same apparatus and proofing generally at conditions of 28⁰C to 32⁰C (82.4⁰F to 90⁰F) (paragraphs [0012] and [0013])
Regarding claims 22, 31, and 40, Hashimoto does not expressly disclose applying microwave energy during the thawing step.  Given that Hashimoto teaches utilizing suitable devices during thawing (paragraph [0011]) and exposing raw frozen dough products to microwave energy to was well known in the art before the effective filing date of the claimed invention as shown in Gaddis (paragraphs [0005] and [0017]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any thawing device, including a device that exposes microwave energy to the frozen dough.  Said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.
With respect to claims 30 and 39, Hashimoto teaches the yeast may be frozen yeast (paragraphs [0003], [0009], [0016], and [0017]).
With respect to claims 28 and 37, Hashimoto does not expressly disclose the thawing step last at least 2 hours.  As the thawing duration is a variable that can be modified by adjusting the temperature during this step and Hashimoto discloses thawing the frozen dough at about 0⁰C/32⁰F to room temperature (for example 10 to 20 minutes Hashimoto through routine experimentation with the expectation of successfully thawing the dough product. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).

Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. JP 2001-231436 (hereinafter “Hashimoto”) (refer to the corresponding machine translation) in view of Gaddis et al. US 20040219263 (hereinafter “Gaddis”) as applied to claims 23 and 32 above, and in further view of Zhao et al., “Effect of Freeze-Thaw Cycles on the Molecular Weight and Size Distribution of Gluten” (hereinafter “Zhao’).
With respect to claims 29 and 38, modified Hashimoto does not expressly disclose the thawing and refreezing steps are repeated at least once.
Zhao teaches freeze-thaw cycling of food (P415, Conclusion).  Hydrated gluten was subjected to freeze-thaw treatment.  The frozen hydrated gluten was thawed and 
Based upon the fact that Zhao and Hashimoto similarly teach subjecting food to thawing and refreezing, Zhao teaches freeze-thaw storage had small effects on the quality of the dough (P412-P413, Effect of Storage Time on SH) and using freeze-thaw cycling of food in food processing and storage (Abstract; and P415, Conclusion), and Hashimoto discloses the frozen dough can be further manufactured and production can be adjusted (paragraphs [0005] and [0007]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to repeat the thawing and refreezing steps at least once in the method of modified Hashimoto because it would amount to nothing more than a use of a known step for its intended use in a known environment to accomplish entirely expected results.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments filed August 9, 2021 have been fully considered.
Due to the cancellation of claims 1-13, the claim objections in the previous Office Action have been withdrawn (P6).  However, the 35 USC 112 rejection above is necessitated by newly added claims 14-40.
Applicant’s arguments with respect to Hashimoto have been fully considered, but they are unpersuasive.
Applicant argues Hashimoto requires a thawing step before baking, and independent claims 14, 23, and 32 require baking, steaming, or microwaving without a thawing step.
Examiner disagrees.  While Hashimoto teaches thawing prior to baking in one embodiment, the reference is not limited to this since Hashimoto also teaches the thawing step before baking is optional and may be omitted (paragraphs [0008] and [0014]).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
As discussed above, Hashimoto discloses the frozen dough can be further manufactured and production can be adjusted (paragraphs [0005] and [0007]).  Although Hashimoto does not expressly disclose steaming or microwaving, Gaddis is relied upon for this teaching since the reference discloses dough products that can be frozen and its size and shape are adapted to be baked, microwaved, and/or steamed (Abstract; and paragraphs [0001], [0005], [0009], [0013], [0017], [0022], and [0025]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Gaddis, to interchange baking, steaming, and microwaving in the method of Hashimoto as it is merely the selection of functionally equivalent dough cooking methods recognized in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793